                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MELINDA DEITER and
JOHN DEITER,

             Plaintiffs,
      V.                                       3:16-CV-132
                                               (JUDGE MARIANI)
CITY OF WILKES-BARRE, et al.,

             Defendants,

      and

STELL ENTERPRISES, INC. et al.,

             Additional Defendants.

                                          ORDER

      AND NOW THIS 1grH DAY OF MAY 2021, upon consideration of Plaintiffs Melinda

Deiter and John Deiter's Motion for Partial Summary Judgment (Doc. 98) and Defendants City of

Wilkes-Barre and Frank Kratz's Motion for Summary Judgment (Doc. 102), for the reasons set

forth in this Court's accompanying memorandum opinion, IT IS HEREBY ORDERED THAT:

  1. Plaintiffs Melinda Deiter and John Deiter's Motion for Partial Summary Judgment (Doc.

      98) is DENIED.

  2. Defendants City of Wilkes-Barre and Frank Kratz's Motion for Summary Judgment (Doc.

      102) is DENIED.
